DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Aoki et al. (US 2020/0219956) hereinafter “Aoki” and in further view of Wada et al. (US 2015/0228538) hereinafter “Wada” and Cheng et al. (US 10497796) hereinafter “Cheng”.
Regarding claim 1, Figs. 1-3B of Chen teaches a method comprising: connecting (Fig. 1, Item 15) a light emitting diode (Item 205) to a substrate (Item 201); encapsulating (Paragraph 0028) the light emitting diode (Item 205) with a photosensitive encapsulant (Item 209; Paragraph 0028 where the material of the encapsulant is polyimide which is a photosensitive material); forming a first opening (Item 213) through the photosensitive encapsulant (Item 209) with a first patterning process (Paragraph 0028), the first opening (Item 213) adjacent the light emitting diode (Item 205); forming a conductive via (Portion of Item 315 in Item 213; Paragraph 0052 where the openings may be completely filled) in the first opening (Item 213) and forming an alignment mark (Paragraph 0024).

	Fig. 6 of Aoki teaches where an alignment mark (Item 32) is formed in an opening (Item 120a) part of a photosensitive encapsulant (Item 120; Paragraph 0053 where polyimide is used), where the opening (Item 32) is formed by a patterning process (Paragraph 0069).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the alignment mark of Chen by forming a second opening through the photosensitive encapsulant of Chen with a second patterning process, and forming the alignment mark in the second opening because the method is known to form a configuration of an alignment mark on a substrate (Aoki Paragraph 0069) and “(C) Use of known technique to improve similar devices (methods, or products) in the same way” and “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  
Chen does not teach where the first opening is smaller than the second opening.
Wada teaches a semiconductor device where alignment marks (Items 4 and 5) and contact plugs (Items 3) are formed in a same layer (Item 2) where the alignment marks (Items 4 and 5) are wider (Paragraph 0023) than the contact plugs (Items 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first opening (occupied by the contact plug of Chen) be smaller than the second opening (occupied by the alignment mark of Chen) because having a larger/wider alignment mark improves alignment accuracy of the contact plugs with 
Chen does not teach where the second patterning process is different than the first patterning process.
Cheng teaches where a patterning process involving hardmasks and etching allows for formation of sub-lithographic features as opposed to direct lithographic patterning which is commonly used for larger features (Column 3, Line 64 through Column 4, Line 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second patterning process be different from the first patterning process because different patterning processes may be appropriate depending on the size of the feature to be formed (Cheng Column 3, Line 64 through Column 4, Line 1). In the specific case of forming a first opening for a contact plug and forming a second opening for forming an alignment mark, where the opening for the alignment mark is wider/larger than the opening for the contact plug, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the second patterning process be different from the first patterning process because forming the opening for the contact plugs using a different technique than that of the openings for the alignment marks allows for formation of sub-lithographic sized contact plugs (Cheng Column 3, Line 64 through Column 4, Line 1) which may be desirable for scaling of the device (Wada Paragraph 0075).    
Claims 2 and 5 are rejectedChen et al. (US 2012/0104450) hereinafter “Chen” in view of Aoki et al. (US 2020/0219956) hereinafter “Aoki”, Wada et al. (US 2015/0228538) hereinafter “Wada” and Cheng et al. (US 10497796) hereinafter “Cheng” and in further view of Zin (US 2011/0306214) hereinafter “Zin”.
Regarding claim 2, the combination of Chen, Aoki, Wada and Cheng teaches all of the elements of the claimed invention as stated above.
Chen further teaches where forming the first patterning process comprises: forming a photoresist (Paragraph 0029) on the photosensitive encapsulant (Item 209); patterning the photoresist (Paragraph 0029) with a first pattern corresponding to the first opening (Item 213); transferring the first pattern from the photoresist to the photosensitive encapsulant (Item 209) with an etching process (Paragraph 0031).
Chen does not teach forming a mask layer on the photosensitive encapsulant; forming a photoresist on the mask layer; transferring the first pattern from the photoresist to the mask layer with a first etching process and transferring the first pattern from the mask layer to the photosensitive encapsulant with a second etching process.
Figs. 1A-1C of Zin teaches forming an opening (Item 160) in an insulating layer (Item 130; Paragraph 0031) comprising: forming a mask material (Item 140; Paragraph 0035) over the insulating layer (Item 130); forming a photoresist (Item 150; Paragraph 0036) on the mask layer (Item 140); patterning (Paragraph 0041) the photoresist (Item 150) with a first pattern (Item 160) corresponding to the first opening (Item 160); transferring (Paragraph 0043) the first pattern (Item 160) from the photoresist (Item 150) to the mask layer (Item 140) with a first etching process (Paragraph 0043); and transferring (Paragraph 0045) the first pattern (Item 160) from the mask layer (Item 140) to the insulating layer (Item 130) with a second etching process (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the mask taught by Zin between the photosensitive encapsulant and photoresist of Chen during the formation process of the first opening in Chen, KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 5, the combination of the combination of Chen, Aoki, Wada, Cheng and Zin teaches all of the elements of the claimed invention as stated above.
Chen does not teach where the mask layer comprises Ti, Cu, TiW, TaN, TiN or a combination thereof.
Zin further teaches where the mask layer (Item 140) comprises Ti, Cu, TaN or TiN (Paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the mask layer comprise Ti, Cu, TaN or TiN because utilizing a mask layer comprising any of Ti, Cu, TaN of TiN in the first opening formation process allows for selective etching of a trench-via structure in an insulating layer (Zin Paragraph 0008) without damaging underlying interconnect layers (Zin Paragraph 0007), protects portions of the photosensitive encapsulant from unwanted etching during the etching of the photosensitive .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Aoki et al. (US 2020/0219956) hereinafter “Aoki”, Wada et al. (US 2015/0228538) hereinafter “Wada”, Cheng et al. (US 10497796) hereinafter “Cheng” and Zin (US 2011/0306214) hereinafter “Zin” and in further view of Lan et al. (US 2012/0266810) hereinafter “Lan”.
Regarding claim 3, the combination of Chen, Aoki, Wada, Cheng and Zin teaches all of the elements of the claimed invention as stated above.
Chen further teaches where the photosensitive encapsulant (Item 209) is polyimide (Paragraph 0028)) and where the etching of the photosensitive encapsulant can be a dry or wet etch depending on the type of photosensitive encapsulant used (Paragraph 0031).
Chen does not explicitly teach where the first etching process is a wet etch and the second etching is a plasma oxide etch.
Zin further teaches where the first etching process is a wet etch (Paragraph 0043) and the second etching process is a plasma oxide etch (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first etching process be a wet etch because wet etch is known to transfer a pattern of a photoresist layer to an underlying mask layer (Zin Paragraph 0043) and have the second etching process be a plasma oxide etch because plasma KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
While Zin teaches where the second etching step is a plasma oxide etch, Zin does not explicitly teach where the material of the insulating layer is polyimide.  
Lan teaches where a light sensitive material is polyimide (Paragraph 0012) and where the light sensitive material is etched using a plasma oxide etch (Paragraph 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second etching process be a plasma oxide etch because a plasma oxide etch is known to effectively etch a polyimide material (Lan Paragraph 0015) and “Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Claims 6 and 8 are rejectedChen et al. (US 2012/0104450) hereinafter “Chen” in view of Aoki et al. (US 2020/0219956) hereinafter “Aoki”, Wada et al. (US 2015/0228538) hereinafter “Wada” and Cheng et al. (US 10497796) hereinafter “Cheng” and in further view of Takeuchi et al. (US 2004/0062283) hereinafter “Takeuchi”.
Regarding claim 6, the combination of Chen, Aoki, Wada and Cheng teaches all of the elements of the claimed invention as stated above.
Chen does not teach where the light emitting diode comprises: a first reflective structure comprising first doped layers of a semiconductive material, alternating ones of the first doped layers being doped with a p-type dopant; a second reflective structure comprising second doped layers of the semiconductive material, alternating ones of the second doped layers being doped with a n-type dopant; and an emitting semiconductor region disposed between the first reflective structure and the second reflective structure.
Fig.1 of Takeuchi teaches a vertical light emitting diode (Paragraph 0005) comprising: a first reflective structure (Item 120) comprising first doped layers of a semiconductive material (Paragraph 0040 where Item 120 is doped p-type), alternating ones of the first doped layers being doped with a p-type dopant (Paragraph 0054 where layered pairs are present in Item 120); a second reflective structure (Item 108) comprising second doped layers of the semiconductive material (Paragraph 0045 where Item 108 is doped n-type), alternating ones of the second doped layers being doped with a n-type dopant (Paragraph 0045 where layered pairs are present in Item 108); and an emitting semiconductor region (Item 114) disposed between the first reflective (Item 120) structure and the second reflective structure (Item 108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the light emitting diode of Chen to have a first reflective structure comprising first doped layers of a semiconductive material, alternating ones of the first doped layers being doped with a p-type dopant; a second reflective structure comprising second doped layers of the semiconductive material, alternating ones of the second doped layers being doped with a n-type dopant; and an emitting semiconductor region disposed between the first 
Regarding claim 8, the combination of Chen, Aoki, Wada, Cheng and Takeuchi teaches all of the elements of the claimed invention as stated above.
Chen further teaches where the light emitting diode comprises contact pads on both sides of the light emitting diode (Paragraph 0018), and connecting (electrically) the contact pad of the light emitting diode to the substrate (Paragraph 0018 where the connection method involves inverting the LED and using solder bumps to connect the electrode pads on the light emitting structure directly to the package substrate).
While Chen does not teach the second reflective structure, when the teaching of the first and second reflective structures of Takeuchi are included in the light emitting diode of Chen, as stated in the rejection of claim 6 above, the contact pads of Chen will be on (See Examiner’s Note below) the second reflective structure.
Examiner’s Note.   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Aoki et al. (US 2020/0219956) hereinafter “Aoki”, Wada et al. (US 2015/0228538) hereinafter “Wada”, Cheng et al. (US 10497796) hereinafter “Cheng” and Takeuchi et al. (US 2004/0062283) hereinafter “Takeuchi” and in further view of Hattori (US 2010/0215070) hereinafter “Hattori”.
Regarding claim 7, the combination of Chen, Aoki, Wada, Cheng and Takeuchi teaches all of the elements of the claimed invention as stated above.
Chen further teaches forming a second opening (Item 211; equivalent to Applicant’s third opening when considering the combination in the rejection of claim 1 above) in the photosensitive encapsulant (Item 209), the second opening (Item 211) exposing the light emitting diode (Item 205); and forming a conductive line (Portion of Item 315 in Item 211 and along the top surface of Item 209) in the second opening (Item 211), the conductive line (Portion of Item 315 in Item 211 and along the top surface of Item 209) connecting (electrically) the light emitting diode (Item 205) and the conductive via (Portion of Item 315 in Item 213).
While Chen does not teach where the conductive line connects the first reflective structure of the light emitting diode to the conductive via (as Chen does not teach a first reflective structure in the light emitting diode), when the teaching of the first and second reflective structures taught by Takeuchi are incorporated into the light emitting diode of Chen, as stated in the rejection of claim 6 above, the conductive line of Chen will connect (electrically) the first reflective structure and  of the light emitting diode and the conductive via.
The combination of Chen and Takeuchi does not teach where the conductive line is plated.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plating process taught by Hattori to form the conductive line of Chen because a plating process is known to deposit conductive materials in a pattern for the purpose of electrically connecting elements in a device (Hattori Paragraph 0087) and “Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Liu (US 2016/0141219) hereinafter “Liu”, Zin (US 2011/0306214) hereinafter “Zin”, Cheng et al. (US 10497796) hereinafter “Cheng”, Wada et al. (US 2015/0228538) hereinafter “Wada” and in further view of Hattori (US 2010/0215070) hereinafter “Hattori”.
Regarding claim 9, Figs. 1-3B of Chen teaches a method comprising: connecting (Fig.1, Item 15) a first structure (Item 205) to an interconnect (Combination of Items 215, 217, 219 and 221), the first structure (Item 205) comprising a light emitting diode (Paragraph 0027) extending from a carrier substrate (Paragraph 0022 where the vertical LED structure is formed on a growth substrate), a first terminal (Paragraph 0022 where electrodes are located on both top and bottom 
Chen does not teach patterning first openings in the photosensitive encapsulant by exposing the photosensitive encapsulant to light and developing the photosensitive encapsulant.
Liu teaches a method of forming an opening in a photosensitive layer (Item 280) by means of exposing portions of the photosensitive layer (Item 280) to light (Paragraph 0061); and developing (Paragraph 0061) the exposed portions of the photosensitive layer (Item, 280) to form a second opening in the photosensitive layer (Item 280).
It would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to form first openings for an alignment mark of Chen by exposing a portion of the photosensitive encapsulant to light; developing the portion of the photosensitive encapsulant to form a first opening in the photosensitive encapsulant because KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Chen does not teach after patterning the first openings in the photosensitive encapsulant, patterning second openings in the photosensitive encapsulant by masking the photosensitive encapsulant and etching the photosensitive encapsulant.
Figs. 1A-1C of Zin teaches forming an opening (Item 160) in an insulating layer (Item 130; Paragraph 0031) comprising: forming a mask material (Item 140; Paragraph 0035) over the insulating layer (Item 130); forming a photoresist (Item 150; Paragraph 0036) on the mask layer (Item 140); patterning (Paragraph 0041) the photoresist (Item 150) with a first pattern (Item 160) corresponding to the first opening (Item 160); transferring (Paragraph 0043) the first pattern (Item 160) from the photoresist (Item 150) to the mask layer (Item 140) with a first etching process (Paragraph 0043); and transferring (Paragraph 0045) the first pattern (Item 160) from the mask layer (Item 140) to the insulating layer (Item 130) with a second etching process (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the openings in Chen (second openings) by after patterning the first openings in the photosensitive encapsulant, patterning second openings in the photosensitive encapsulant by masking the photosensitive encapsulant and etching the KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Cheng teaches where a patterning process involving hardmasks and etching allows for formation of sub-lithographic features as opposed to direct lithographic patterning which is commonly used for larger features (Column 3, Line 64 through Column 4, Line 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the patterning process for forming the first openings be different from the patterning process for forming the second openings because different patterning processes may be appropriate depending on the size of the feature to be formed (Cheng Column 3, Line 64 through Column 4, Line 1). In the specific case of forming a first opening for a contact plug and forming a second opening for forming an alignment mark, where the opening for the alignment mark is wider/larger than the opening for the contact plug, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the second patterning process be different from the first patterning process because forming the opening for the contact plugs using a different technique than that of the openings for the alignment marks allows for formation of sub-lithographic sized contact plugs (Cheng Column 3, 
Chen does not teach the second openings having a finer pitch than the first openings.
Wada teaches a semiconductor device where alignment marks (Items 4 and 5) and contact plugs (Items 3) are formed in a same layer (Item 2) where the alignment marks (Items 4 and 5) are wider (Paragraph 0023) than the contact plugs (Items 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second opening (occupied by the alignment mark of Chen) have a finer pitch than the first opening (occupied by the contact plug of Chen) because having a larger/wider alignment mark improves alignment accuracy of the contact plugs with other elements in the device during device fabrication (Wada Paragraph 0032) while having smaller contacts which enables scaling of the device (Wada Paragraph 0075).  
Chen does not teach plating conductive vias in the first openings and the second openings.
Fig. 19A of Hattori teaches where openings (Item 45a) are formed in a polyimide insulating layer (Item 42; Paragraph 0050) and where the conductive vias (Item 45a) are formed by plating (Paragraph 0086) in the openings (Item 45a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plating process taught by Hattori to plate conductive vias in the first openings and the second openings taught by the combination of Chen and Liu because a plating process is known to deposit conductive materials in a via for the purpose of electrically connecting elements in a device (Hattori Paragraph 0086) and “Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Liu (US 2016/0141219) hereinafter “Liu”, Zin (US 2011/0306214) hereinafter “Zin”, Cheng et al. (US 10497796) hereinafter “Cheng”, Wada et al. (US 2015/0228538) hereinafter “Wada” and Hattori (US 2010/0215070) hereinafter “Hattori” and in further view of Huang et al. (US 9666522) hereinafter “Huang”.
Regarding claim 13, the combination of Chen, Liu, Zin, Cheng, Wada and Hattori teaches all of the elements of the claimed invention as stated above.
Chen further teaches where the light emitting diode (Item 205) is connected to a first region of the interconnect (Combination of Items 215, 217, 219 and 221).
Chen does not teach where the interconnect comprises an alignment mark in a second region nor forming a second conductive via extending through the photosensitive encapsulant to contact the alignment mark, the second conductive via being different from the alignment mark.
Fig. 14 of Huang teaches an interconnect structure (Item 26), a placement of a semiconductor die (Item 36) in a first region, where the interconnect comprises an alignment mark (Item 26A; Column 3, Lines 54-56) in a second region, and forming a conductive via (Item 32A) extending through an encapsulant (Item 44) to contact the interconnect (Item 26), where the conductive via (Item 32A) is different from (See Examiner’s Note below) the alignment mark (Item 26A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interconnect comprise an alignment mark in a 
Examiner’s Note: The Examiner notes that the conductive via (Item 32A) acting as part of the alignment mark does not preclude Item 32A from also being characterized as a conductive via that is different from another structure (Item 26A) that makes up part of the alignment mark. Further, this understanding and indication by the Examiner is consistent with the Applicant’s specification which characterizes the conductive via over the alignment mark as being “used for process alignment” (Applicant’s specification Paragraph 0038), which means the conductive via is used as an alignment mark.
Regarding claim 14, the combination of Chen, Liu, Zin, Cheng, Wada, Hattori and Huang teaches all of the elements of the claimed invention as stated above.
Chen does not teach where patterning the second openings in the photosensitive encapsulant comprises: forming a mask layer over the photosensitive encapsulant; patterning a mask layer to form a patterned mask; and transferring the pattern of the patterned mask to the photosensitive encapsulant to form the first openings in the photosensitive encapsulant over the first region of the interconnect.
Figs. 1A-1C of Zin teaches forming an opening (Item 160) in an insulating layer (Item 130; Paragraph 0031) comprising: forming a mask material (Item 140; Paragraph 0035) over the insulating layer (Item 130); forming a photoresist (Item 150; Paragraph 0036) on the mask layer (Item 140); patterning (Paragraph 0041) the photoresist (Item 150) with a first pattern (Item 160) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the patterning the second openings in the photosensitive encapsulant comprise: forming a mask layer over the photosensitive encapsulant; patterning a mask layer to form a patterned mask; and transferring the pattern of the patterned mask to the photosensitive encapsulant to form the first openings in the photosensitive encapsulant over the first region of the interconnect because utilizing a mask layer in the first opening formation process allows for selective etching of a trench-via structure in an insulating layer (Zin Paragraph 0008) without damaging underlying interconnect layers (Zin Paragraph 0007), protects portions of the photosensitive encapsulant from unwanted etching during the etching of the photosensitive encapsulant and “Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 15, the combination of Chen, Liu, Zin, Cheng, Wada, Hattori and Huang teaches all of the elements of the claimed invention as stated above except where patterning the first openings in the photosensitive encapsulant comprises: exposing portions of the photosensitive encapsulant to light; and developing the exposed portions of the 
Liu teaches a method of forming an opening in a photosensitive layer (Item 280) by means of exposing portions of the photosensitive layer (Item 280) to light (Paragraph 0061); and developing (Paragraph 0061) the exposed portions of the photosensitive layer (Item, 280) to form a second opening in the photosensitive layer (Item 280).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the patterning the first openings in the photosensitive encapsulant comprise: exposing portions of the photosensitive encapsulant to light; and developing the exposed portions of the photosensitive encapsulant to form the second openings in the photosensitive encapsulant over the second region of the interconnect because polyimide is a photosensitive material and directly exposing and developing the photosensitive material to form an opening reduces the processing steps required to form the openings in the photosensitive encapsulant (Liu Paragraph 0061) and “Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Claims 21-24 are rejectedChen et al. (US 2012/0104450) hereinafter “Chen” in view of Zin (US 2011/0306214) hereinafter “Zin”, Takeuchi et al. (US 2004/0062283) hereinafter “Takeuchi”, Huang et al. (US 9666522) hereinafter “Huang”, Liu (US 2016/0141219) hereinafter “Liu” and Hattori (US 2010/0215070) hereinafter “Hattori” and in further view of Wada et al. (US 2015/0228538) hereinafter “Wada”.
Regarding claim 21, Fig. 1-3A of Chen teaches a method comprising: connecting (Paragraph 0022) a light emitting diode (Item 205) to an interconnect (Combination of Items 215, 217, 219, 221 and 207); encapsulating the light emitting diode (Item 205) with a photosensitive encapsulant (Item 209); forming a first opening (Item 213) in the photosensitive encapsulant (Item 209); depositing a first conductive via (Portion of Item 315 in Item 213) in the first opening (Item 213); and forming a conductive line (Portion of Item 315 over Item 209 and in Item 211) connecting the first conductive via (Portion of Item 315 in Item 213) to the light emitting diode (Item 205).
Chen does not teach where the first opening in the photosensitive encapsulant is formed by patterning a hardmask over the photosensitive encapsulant, and etching a first portion of the photosensitive encapsulant using the hardmask as an etching mask.
Figs. 1A-1C of Zin teaches forming an opening (Item 160) in an insulating layer (Item 130; Paragraph 0031) comprising: forming a hardmask material (Item 140; Paragraph 0035) over the insulating layer (Item 130); patterning the hardmask layer (Item 140) with a first etching process (Paragraph 0043); and etching (Paragraph 0045) a portion of the insulating layer (Item 130) using the hardmask as an etching mask (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first opening in the photosensitive encapsulant of Chen by patterning a hardmask over the photosensitive encapsulant, and etching a first portion of the photosensitive encapsulant using the hardmask as an etching mask because utilizing a mask layer in the first opening formation process allows for selective etching of a trench-via structure in an insulating layer (Zin Paragraph 0008) without damaging underlying interconnect layers (Zin Paragraph 0007), protects portions of the photosensitive encapsulant from unwanted etching KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Chen does not teach where the light emitting diode comprises a first reflective structure, the first reflective structure connected to the interconnect; a second reflective structure; and an emitting semiconductor region disposed between the first reflective structure and the second reflective structure nor where the conductive line connects the first conductive via to the second reflective structure.
Fig.1 of Takeuchi teaches a vertical light emitting diode (Paragraph 0005) comprising: a first reflective structure (Item 120); a second reflective structure (Item 108); and an emitting semiconductor region (Item 114) disposed between the first reflective structure (Item 120) and the second reflective structure (Item 108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the light emitting diode of Chen to have a first reflective structure; a second reflective structure; and an emitting semiconductor region disposed between the first reflective structure and the second reflective structure as taught by Takeuchi because the respective reflective structures on either side of the emitting semiconductor region can be tuned such that light of a certain wavelength is emitted from the light emitting diode depending on the index of refraction of the materials and number of layer pairs in the reflective structure (Takeuchi Paragraph 0045).  

Chen does not teach exposing a second portion of the photosensitive encapsulant to light; developing the second portion of the photosensitive encapsulant to form a second opening in the photosensitive encapsulant nor forming a second conductive via in the second opening.
Fig. 14 of Huang teaches an interconnect structure (Item 26), a placement of a semiconductor die (Item 36) in a first region, where the interconnect comprises an alignment mark (Column 3, Lines 54-56) in a second region, and forming a conductive via (Item 32A) extending through an encapsulant (Item 44) to contact the interconnect (Item 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the interconnect comprise an alignment mark in a second region and the method further comprise forming a second conductive via extending through the photosensitive encapsulant to contact the interconnect because an alignment mark is used to align the position of a device to ensure the device is placed at the desirable location and the device does not shift or rotate from its intended position and direction (Huang Column 4, Lines 38-42).
Liu teaches a method of forming an opening in a photosensitive layer (Item 280) by means of exposing portions of the photosensitive layer (Item 280) to light (Paragraph 0061); and developing (Paragraph 0061) the exposed portions of the photosensitive layer (Item, 280) to form a second opening in the photosensitive layer (Item 280).
KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Chen does not teach using a plating method to form the first conductive via in the first opening and the second conductive via in the second opening.
Chen does not explicitly teach where the first conductive via is plated in the first opening.
Fig. 19A of Hattori teaches where openings (Item 45a) are formed in a polyimide insulating layer (Item 42; Paragraph 0050) and where the conductive vias (Item 45a) are formed by plating (Paragraph 0086) in the openings (Item 45a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plating process taught by Hattori to form the first conductive via in the first opening of Chen and the second conductive via in the second opening because a plating process is known to deposit conductive materials in a via for the purpose of electrically connecting elements in a device (Hattori Paragraph 0086) and “Use of known KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Chen does not teach where the first opening is smaller than the second opening.
Wada teaches a semiconductor device where alignment marks (Items 4 and 5) and contact plugs (Items 3) are formed in a same layer (Item 2) where the alignment marks (Items 4 and 5) are wider (Paragraph 0023) than the contact plugs (Items 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first opening (occupied by the contact plug of Chen) be smaller than the second opening (occupied by the alignment mark of Chen) because having a larger/wider alignment mark improves alignment accuracy of the contact plugs with other elements in the device during device fabrication (Wada Paragraph 0032) which enables scaling of the device (Wada Paragraph 0075).  
Regarding claim 22, the combination of Chen, Zin, Takeuchi, Huang, Liu, Hattori and Wada teaches all of the elements of the claimed invention as stated above.
Chen further teaches where the interconnect (Combination of Items 215, 217, 218, 219 and 207) comprises a contact pad (Item 207), the first opening (Item 213) exposing the contact pad (Item 207).
Chen does not teach where the interconnect comprises an alignment mark, where the second opening exposes the alignment mark.
Fig. 14 of Huang teaches an interconnect structure (Item 26), a placement of a semiconductor die (Item 36) in a first region, where the interconnect comprises an alignment 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interconnect comprise an alignment mark in the second region such that the second opening exposes the alignment mark because the alignment mark, which includes a conductive via in the second opening, is used to align the position of a device to ensure the device is placed at the desirable location and the device does not shift or rotate from its intended position and direction (Huang Column 4, Lines 38-42).
Regarding claim 23, the combination of Chen, Zin, Takeuchi, Huang, Liu, Hattori and Wada teaches all of the elements of the claimed invention as stated above.
Chen does not teach wherein patterning the hardmask comprises: depositing a mask layer over the photosensitive encapsulant; forming a photoresist over the mask layer, the photoresist having a pattern; and transferring the pattern of the photoresist to the mask layer with a first etching process, wherein etching the first portion of the photosensitive encapsulant comprises performing a second etching process.
Figs. 1A-1C of Zin teaches forming an opening (Item 160) in an insulating layer (Item 130; Paragraph 0031) comprising: depositing a mask material (Item 140; Paragraph 0035) over the insulating layer (Item 130); forming a photoresist (Item 150; Paragraph 0036) over the mask layer (Item 140); patterning (Paragraph 0041) the photoresist (Item 150) with a first pattern (Item 160) corresponding to the first opening (Item 160); transferring (Paragraph 0043) the first pattern (Item 160) from the photoresist (Item 150) to the mask layer (Item 140) with a first etching process (Paragraph 0043); and transferring (Paragraph 0045) the first pattern (Item 160) from the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the hardmask taught by Zin between the photosensitive encapsulant and photoresist of Chen during the formation process of the first opening in Chen, where the patterning of the hardmask comprises: depositing a mask layer over the photosensitive encapsulant; forming a photoresist over the mask layer, the photoresist having a pattern; and transferring the pattern of the photoresist to the mask layer with a first etching process, wherein etching the first portion of the photosensitive encapsulant comprises performing a second etching process because utilizing a mask layer in the first opening formation process allows for selective etching of a trench-via structure in an insulating layer (Zin Paragraph 0008) without damaging underlying interconnect layers (Zin Paragraph 0007), protects portions of the photosensitive encapsulant from unwanted etching during the etching of the photosensitive encapsulant and “Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 24, the combination of Chen, Zin, Takeuchi, Huang, Liu, Hattori and Wada teaches all of the elements of the claimed invention as stated above.
Chen does not teach where the first etching process is a wet etch nor where the second etching process is a dry etch.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first etching process be a wet etch and the second etching process be a dry etch because a wet etch is known to transfer a pattern of a photoresist layer to an underlying mask layer (Zin Paragraph 0043), a dry etch is known to transfer a pattern of a mask to an underlying insulating layer (Zin Paragraph 0045)  and “Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Aoki et al. (US 2020/0219956) hereinafter “Aoki”, Wada et al. (US 2015/0228538) hereinafter “Wada” and Cheng et al. (US 10497796) hereinafter “Cheng” and in further view of Liu (US 2016/0141219) hereinafter “Liu”.
Regarding claim 26, the combination of Chen, Aoki, Wada and Cheng teaches all of the elements of the claimed invention as stated above.
Chen does not teach where the second patterning process comprises: exposing the photosensitive encapsulant to light having a second pattern corresponding to the second opening; and developing the photosensitive encapsulant.
Liu teaches a method of forming an opening in a photosensitive layer (Item 280) by means of exposing portions of the photosensitive layer (Item 280) to light (Paragraph 0061); and 
It would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to have the second patterning process comprise exposing a portion of the photosensitive encapsulant to light; developing the portion of the photosensitive encapsulant to form a second opening in the photosensitive encapsulant because polyimide is a photosensitive material and directly exposing and developing the photosensitive material to form an opening reduces the processing steps required to form the openings in the photosensitive encapsulant (Liu Paragraph 0061) and “Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Chen further teaches where the encapsulating the light emitting diode with the photosensitive encapsulant comprises spinning a polyimide over the interconnect, Chou (previously cited) teaches using a low temperature polyimide and Zin further teaches where the second etching process is a plasma etch performed with CF4 and O2, it would not have been .
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art such as Takeuchi and Iguchi (Previously recited in a former rejection of claims 10-12) teaches individual elements of the limitations contained in claims 10-12, it would not have been obvious to combine all of those features along with the other limitations of claim 9 and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 08/31/2020, with respect to the rejection(s) of claim(s) 1, 9 and 21 under 35 USC 102) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoki, Wada and Cheng.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891